Citation Nr: 1424762	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-18 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disorder. 


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to January 1958.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the appellant testified at a hearing before the undersigned Veterans Law Judge sitting at the Las Vegas RO.  

In an August 2013 decision, the Board reopened a previously denied claim of entitlement to service connection for hypertension.  The underlying claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development, as were the issues of service connection for a heart disorder, flat feet, and a bilateral knee disorder.  While the matter was in remand status, in an April 2014 rating decision, the AOJ granted service connection for intermittent premature ventricular contractions (paroxysmal) and for hypertension.  These two grants of service connection constitute a full award of the benefits sought on appeal with respect to the claims of service connection for a heart disability and hypertension.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available does not indicate that the Veteran has disagreed with the initial rating or effective date assigned for either disability; thus, those matters are not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran's representative with notice in order to avoid a due process violation.  The Veteran was originally represented in this appeal by the Disabled American Veterans (DAV).  In March 2014, however, VA received a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, from the Veteran appointing the Jewish War Veterans as his accredited representative.  In addition, in an April 2014 letter to the AOJ, the Jewish War Veterans indicated that they were in the process of attempting to procure additional evidence in support of the Veteran's appeal.  

Despite this, the AOJ continued to copy the DAV on all subsequent correspondence, including the April 2014 Supplemental Statement of the Case and notification of the April 2014 rating decision awarding service connection for a heart disability and hypertension.  In addition, DAV submitted written arguments on behalf of the appellant in May 2014.  It does not appear that the Jewish War Veterans of the United States was afforded the opportunity to provide written arguments on behalf of the appellant.  

VA regulations require that an appellant be accorded a full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2013).  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  All transactions concerning the claim must be conducted exclusively with the recognized organization, representative, agent, or attorney of record until notice of a change, if any, is received by the appropriate office of the VA.  38 C.F.R. § 14.631(e)(1) (2013).  

VA is also obligated to provide an appellant a Statement of the Case, with a separate copy provided to his or her representative.  See 38 C.F.R. §§ 19.30(a), 19.31(b).  This procedural error is of a kind that could prejudice the ability of the Veteran to prosecute his appeal and obtain the benefit sought.  See Simmons v. West, 14 Vet. App. 84, 89-90 (2000).

Because the record on appeal indicates that Jewish War Veterans, the Veteran's duly designated representative, has not been afforded the opportunity to conduct a review of the appeal, nor was that organization copied on any correspondence in connection with the appeal, a remand is necessary for the purpose of affording the properly appointed representative the opportunity to complete a full review of the appeal and provide any additional evidence and argument in support thereof.

Remand is also required to obtain an adequate etiological opinion.  Pursuant to the Board's August 2013 remand instructions, the Veteran was afforded a VA medical examination in December 2013.  On examination, the Veteran reported that during active service, he developed problems with his feet while on long marches.  He indicated that he was told at that time that he had flat feet and was prescribed orthotics.  He indicated that he had had feet trouble since service and was diagnosed as having pes planus in 2007.  After examining the Veteran and reviewing the record, the examiner diagnosed bilateral pes planus.  The examiner concluded, however, that the current flat foot disability is less likely than not related to service as there was not enough substantiating evidence to connect his flat feet to service related injuries.

Although the Veteran is a lay person, he is competent to report that he had flat feet in service and to provide a description of his symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Thus, the Veteran's reported medical history is competent evidence which must be considered by the examiner in determining whether the current bilateral flat foot disorder was incurred during active service.  Because it appears that the examiner discounted the lay reports of the Veteran's in-service flat feet and his subsequent symptomatology, another opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  

As the Veteran seeks service connection for a bilateral knee disability secondary to his bilateral flat foot disability, those issues are inextricably intertwined.  Thus, the issue of entitlement to service connection for a bilateral flat foot disability should be resolved prior to further consideration of the secondary claim.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his flat feet and bilateral knee disabilities.  Access to the electronic claims file must be made available to and reviewed by the examiner in connection with the examination.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

After examining the Veteran, considering his reported medical history, and reviewing the record on appeal, the examiner is asked to provide an opinion as to the following:  

Is at least as likely as not (50 percent probability or more) that the current bilateral flat foot disability was incurred during active service or otherwise causally related to active service or any incident therein?  In providing this opinion, the examiner is advised that the service treatment records are missing and the Veteran is thus presumed in sound condition at service entrance.  Moreover, although the Veteran is a lay person, he is competent to provide evidence indicating that he had flat feet in service.  He is also competent to provide a description of his symptoms.  Thus, his reported medical history must be considered as evidence by the examiner in determining whether the current bilateral flat foot disorder was incurred during active service.  

If the examiner concludes that the current bilateral flat foot disability was incurred in service, he or she should provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the current bilateral knee disorder, to include degenerative joint disease, is caused or aggravated by the Veteran's flat feet?  If it is found that the knee disorder, to include degenerative joint disease, is aggravated by the flat feet, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

2.  If the benefits sought on appeal remain denied, issue the appellant and his current representative, Jewish War Veterans of the United States, a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



